DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

This first non-final action is in response to applicant's original filing of 21 August 2020. Claims 1-17 are pending and have been considered as follows.

Specification Objections
The disclosure is objected to because of the following informalities: word “documented” is redundant. 
	Page 13, line 15, “according to one specific embodiment of the present invention, one or more method steps are documented, in particular, documented in a blockchain.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a result to be achieved” in line 4. It is not clear whether this recitation of “a result to be achieved” in line 4 is the same “result to be achieved” previously cited in line 2 of claim 7 or a different result.
Claim 8 is rejected as being dependent upon a rejected claim. 
Claim 12 lines 1-2 recite the limitation “one or more method steps”. It is not clear whether “one or more method steps” in claim 12 are the same “steps” of the method previously cited claim 1 from which claim 12 dependent or different “one or more method steps”.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a device for controlling a motor vehicle remotely, the device configured to:” in independent claim 16.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Provisional Nonstatutory Double Patenting Rejection
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 12-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 13-14 of copending Application No. 17/002,692 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each of claims of present application can directly mapped to claim/claims of co-pending Application No. 17/002,692. See chart below.
Claim limitation of current application
Mapped claim limitation for co-pending Application No. 17/002,692, 
Pub. US 20210089018A 
Claim 1. A method for controlling a motor vehicle remotely, comprising the following steps:
	receiving safety condition signals, which represent at least one safety condition that must be satisfied, so that the motor vehicle may be controlled remotely;
	checking whether the at least one safety condition is satisfied; 
	generating remote control signals for controlling the motor vehicle remotely, based on a result of the check as to whether the at least one safety condition is satisfied; and
	outputting the generated remote control signals.

	
Claim 1. A method for controlling a motor vehicle remotely, including the following steps:
…
receiving safety condition signals, which represent at least one safety condition that must be satisfied, so that the motor vehicle may be controlled remotely;
checking whether the at least one safety condition is satisfied;
generating remote control signals for controlling a lateral and/or longitudinal guidance of the motor vehicle remotely, based on a result of the check as to whether the at least one safety condition is satisfied, to assist the motor vehicle by remote control; and
outputting the generated remote control signals.

(i) presence of a predetermined safety integrity level or automotive safety integrity level of at least the motor vehicle and an infrastructure including a communication path and/or communications components, for controlling a motor vehicle remotely, 
(ii) presence of a maximum latency time of a communication between the motor vehicle and a remote control device for controlling the motor vehicle remotely based on the remote control signals, 
(iii) presence of a predetermined computer protection level of a device for executing the method steps,
 (iv) presence of predetermined components and/or algorithms and/or communication options, which are used for executing the method steps,
(v) presence of redundancy and/or diversity in predetermined components and/or algorithms and/or communication options, which are used for executing the method steps, 
(vi) presence of predetermined availability information, which indicates an availability of predetermined components and/or algorithms and/or communication options, 
(vii) presence of predetermined quality criteria of the predetermined components 
(viii) presence of a plan, which includes measures for reducing faults and/or measures in response to failures of predetermined components and/or algorithms and/or communication options and/or measures for incorrect analyses and/or measures in response to incorrect interpretations; presence of one or more fallback scenarios, 
(ix) presence of a predetermined function, 
(x) presence of a predetermined traffic situation, 
(xi) presence of predetermined weather,
 (xii) presence of a maximum possible time for a specific performance or execution of one method step or a plurality of method steps, 
(xiii) presence of a test result, that elements or functions, which are used for executing the method, are presently functioning correctly. 

(i) presence of a predetermined safety integrity level or automotive safety integrity level of at least the motor vehicle and an infrastructure, including a communication path and/or communications components, for controlling a motor vehicle remotely;
(ii) presence of a maximum latency time of a communication between the motor vehicle and a remote control device for controlling the motor vehicle remotely based on the remote control signals;
(iii) presence of a predetermined computer protection level of a device for executing the method steps;
(iv) presence of predetermined components and/or algorithms and/or communication options, which are used for executing the method steps;
(v) presence of redundancy and/or diversity in predetermined components and/or algorithms and/or communication options, which are used for executing the method steps;
(vi) presence of predetermined availability information, which indicates an availability of predetermined components and/or algorithms and/or communication options;
(vii) presence of predetermined quality criteria of the predetermined components 
(viii) presence of a plan, which includes measures for reducing faults and/or measures in response to failures of predetermined components and/or algorithms and/or communication options and/or measures for incorrect analyses and/or measures in response to incorrect interpretations;
(ix) presence of one or more fallback scenarios;
(x) presence of a predetermined function;
(xi) presence of a predetermined traffic situation;
(xii) presence of predetermined weather,
(xiii) maximum possible time for a specific performance or execution of one method step of the method steps or a plurality of the method steps;
(xiv) presence of a test result, that elements or functions, which are used for executing the method, are presently functioning correctly.


Claim 3: wherein the remote control signals are generated only when the at least one safety condition is satisfied.
Claim 4: wherein the check as to whether the at least one safety condition is satisfied, is carried out prior to and/or after and/or during one or more predetermined method steps.
 Claim 4: wherein the check as to whether the at least one safety condition is satisfied, is carried out prior to and/or after and/or during one or more predetermined method steps.
Claim 5: wherein after the outputting of the remote control signals, remote control of the motor vehicle is tested based on the output remote control signals in order to detect a fault, and wherein, in response to the detection of a fault, the remote control is interrupted, or emergency remote control signals for controlling the motor vehicle remotely in an emergency are generated and output.
Claim 5: wherein after the outputting of the remote control signals, remote control of the motor vehicle is tested based on the output remote control signals to detect a fault, and in response to the detection of the fault, the remote control is interrupted, or emergency remote control signals for controlling the motor vehicle remotely in an emergency are generated and output.
Claim 12: wherein one or more method steps are executed inside the motor vehicle, and/or one or more of the method steps are executed outside of the motor vehicle in an infrastructure.

Claim 6: wherein: (i) one or more of the method steps up to the steps of generating and outputting the remote control signals, are executed inside the motor vehicle, and/or (ii) one or more of the method steps are executed outside of the motor vehicle in an infrastructure.
Claim 13: wherein one or more of the method steps are executed outside of the motor vehicle in a cloud infrastructure.
Claim 7: wherein the infrastructure is a cloud infrastructure.
Claim 14: wherein the method steps are documented in a blockchain
Claim 8: wherein one or more of the method steps are documented in a blockchain.
Claim 15: testing whether an entity made up of the motor vehicle and infrastructure involved in the method, including communication between the infrastructure and the motor vehicle, is secure.


Claim 9: wherein it is tested if an entity made up of the motor vehicle and infrastructure involved in the method, including communication between the infrastructure and the motor vehicle, is safe, so that the motor vehicle and/or a local infrastructure and/or a global infrastructure and/or communication between the motor vehicle and the infrastructure are tested.
Claim 16: A device for controlling a motor vehicle remotely, the device configured to:
receive safety condition signals, which represent at least one safety condition that must be satisfied, so that the motor vehicle may be controlled remotely;
check whether the at least one safety condition is satisfied;
generate remote control signals for controlling the motor vehicle remotely, based on a result of the check as to whether the at least one safety condition is satisfied; and
output the generated remote control signals.

Claim 13. A device for controlling a motor vehicle remotely, the device configured to:
…
receive safety condition signals, which represent at least one safety condition that must be satisfied, so that the motor vehicle may be controlled remotely;
check whether the at least one safety condition is satisfied;
generate remote control signals for controlling a lateral and/or longitudinal guidance of the motor vehicle remotely, based on a result of the check as to whether the at least one safety condition is satisfied, to assist the motor vehicle by remote control; and
output the generated remote control signals.
Claim 17: A non-transitory machine-readable storage medium on which is stored a computer program for entity controlling a motor vehicle remotely, the computer program, when executed by a computer, causing the computer to perform the following steps:
	receiving safety condition signals, which represent at least one safety condition that must be satisfied, so that the motor vehicle may be controlled remotely;
	checking whether the at least one safety condition is satisfied;

	outputting the generated remote control signals.

Claim 14. A non-transitory machine-readable storage medium on which is stored a computer program for controlling a motor vehicle remotely, the computer program, when executed by a computer, causing the computer to perform the following steps:
…
receiving safety condition signals, which represent at least one safety condition that must be satisfied, so that the motor vehicle may be controlled remotely;
checking whether the at least one safety condition is satisfied;

outputting the generated remote control signals.



Claims 1-5 and 12, 14-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-10, 12, 17-20 of copending Application No. 17/009,697 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each of claims of present application can directly mapped to claim/claims of co-pending Application No. 17/009,697. See chart below.
Claim limitation of current application
Mapped claim limitation for co-pending Application No. 17/009,697, 
Pub. US 20210089025A
Claim 1.A method for controlling a motor vehicle remotely, comprising the following steps:

receiving safety condition signals, which represent at least one safety condition that must be satisfied, so that the motor vehicle may be controlled remotely;



generating remote control signals for controlling the motor vehicle remotely, based on a result of the check as to whether the at least one safety condition is satisfied; and

outputting the generated remote control signals.

	
Claim 1. A method for controlling a motor vehicle remotely, comprising the following steps:
receiving motor vehicle setting signals, which represent a setting of a motor vehicle that intends to travel into a restricted geographic region;
receiving entry condition signals, which represent an entry condition that must be 
based upon the motor vehicle setting, checking whether the entry condition for the motor vehicle is satisfied;
generating remote control signals for controlling the motor vehicle remotely, based on a result of the check as to whether the entry condition is satisfied; and
outputting the generated remote control signals. 
Claim 2. wherein the at least one safety condition includes at least one of the following safety conditions: 
(i) presence of a predetermined safety integrity level or automotive safety integrity level of at least the motor vehicle and an infrastructure including a communication path and/or communications components, for controlling a motor vehicle remotely, 
(ii) presence of a maximum latency time of a communication between the motor vehicle and a remote control device for controlling the motor vehicle remotely based on the remote control signals, 
(iii) presence of a predetermined computer protection level of a device for executing the method steps,

(v) presence of redundancy and/or diversity in predetermined components and/or algorithms and/or communication options, which are used for executing the method steps, 
(vi) presence of predetermined availability information, which indicates an availability of predetermined components and/or algorithms and/or communication options, 
(vii) presence of predetermined quality criteria of the predetermined components and/or algorithms and/or communication options, 
(viii) presence of a plan, which includes measures for reducing faults and/or measures in response to failures of predetermined components and/or algorithms and/or communication options and/or measures for incorrect analyses and/or measures in response to incorrect interpretations; presence of one or more fallback scenarios, 
(ix) presence of a predetermined function,
 (x) presence of a predetermined traffic situation, 
(xi) presence of predetermined weather,
(xii) presence of a maximum possible time for a specific performance or execution of one method step or a plurality of method steps, 

Claim 7. wherein the at least one safety condition is, in each instance, an element selected from the following groups of safety conditions: (i) presence of a predetermined safety integrity level or automotive safety integrity level of at least the motor vehicle and an infrastructure including a communication path and/or communications components, for controlling a motor vehicle remotely, (ii) presence of a maximum latency time of a communication between the motor vehicle and a remote control device for controlling the motor vehicle remotely based on the remote control signals, (iii) presence of a predetermined computer protection level of a device for executing the steps of the method according, (iv) presence of predetermined components and/or algorithms and/or 

Claim 8: wherein the remote control signals are generated only when the at least one safety condition is satisfied.
Claim 4: wherein the check as to whether the at least one safety condition is satisfied, is carried out prior to and/or after and/or during one or more predetermined method steps.
Claim 9: wherein the check as to whether the at least one safety condition is satisfied, is carried out prior to and/or after and/or during one or more predetermined method steps.
Claim 5: wherein after the outputting of the remote control signals, remote control of the motor vehicle is tested based on the output remote control signals in order to detect a fault, and wherein, in response to the detection of a fault, the remote control is interrupted, or emergency remote control signals for controlling the motor vehicle remotely in an emergency are generated and output.
Claim 10. wherein after the outputting of the remote control signals, remote control of the motor vehicle is tested based on the output remote control signals, in order to detect a fault, and in response to the detection of the fault, the remote control is interrupted, or emergency remote control signals for controlling the motor vehicle remotely in an emergency are generated and outputted.
Claim 12: wherein one or more method steps are executed inside the motor vehicle, and/or one or more of the method steps are executed outside of the motor vehicle in an infrastructure.

Claim 17: wherein one or more of the method steps up to the steps of generating and outputting the remote control signals are executed inside the motor vehicle, and/or one or more method steps are executed outside of the motor vehicle in a cloud infrastructure.
Claim 14: wherein the method steps are documented in a blockchain.
Claim 18: wherein one or more method steps are documented in a blockchain.
Claim 15: testing whether an entity made up of the motor vehicle and infrastructure involved in the method, including 


Claim 12: testing whether an entity made up of the motor vehicle and infrastructure involved in the method, including 
Claim 16: A device for controlling a motor vehicle remotely, the device configured to:
receive safety condition signals, which 

represent at least one safety condition that must be satisfied, so that the motor vehicle may be controlled remotely;
check whether the at least one safety condition is satisfied;

generate remote control signals for controlling the motor vehicle remotely, based on a result of the check as to whether the at least one safety condition is satisfied; and

output the generated remote control signals.

Claim 19. A device configured to control a motor vehicle remotely, the device configured to:
receive motor vehicle setting signals, which represent a setting of a motor vehicle that intends to travel into a restricted geographic region;
receive entry condition signals, which represent an entry condition that must be satisfied, so that a motor vehicle may travel into the region;
based upon the motor vehicle setting, check whether the entry condition for the motor vehicle is satisfied;
generate remote control signals for controlling the motor vehicle remotely, based on a result of the check as to whether the entry condition is satisfied; and
output the generated remote control signals. 
Claim 17. A non-transitory machine-readable storage medium on which is stored a 

receiving safety condition signals, which represent at least one safety condition that must be satisfied, so that the motor vehicle may be controlled remotely; 

checking whether the at least one safety condition is satisfied; 

generating remote control signals for controlling the motor vehicle remotely, based on a result of the check as to whether the at least one safety condition is satisfied; and 

outputting the generated remote control signals.
Claim 20. A non-transitory machine-readable storage medium on which is stored a computer program for controlling a motor vehicle remotely, the computer program, when executed by a computer, causing the computer to perform the following steps:
receiving motor vehicle setting signals, which represent a setting of a motor vehicle that intends to travel into a restricted geographic region;
receiving entry condition signals, which represent an entry condition that must be satisfied, so that a motor vehicle may travel into the region;
based upon the motor vehicle setting, checking whether the entry condition for the motor vehicle is satisfied;
generating remote control signals for controlling the motor vehicle remotely, based on a result of the check as to whether the entry condition is satisfied; and
outputting the generated remote control signals.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	
Claims 1-10, 12-13, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 20180074490 A). 
	
	Regarding claim1, Park teaches a method for controlling a motor vehicle remotely (a method for controlling a vehicle, and specifically to a remote driving system for remotely controlling a vehicle drive), comprising the following steps:
	receiving safety condition signals, which represent at least one safety condition that must be satisfied, so that the motor vehicle may be controlled remotely ([0047]-[0049], the communication status check is considered as a safety condition under broadest reasonable claim interpretation (BRI) );	
	checking whether the at least one safety condition is satisfied ([0047]-[0049]);
	generating remote control signals for controlling the motor vehicle remotely, based on a result of the check as to whether the at least one safety condition is satisfied ([0047]-[0049]; [0076] In step S745, the vehicle remote control device 200 outputs the driving data and the vehicle condition information received from the vehicle 100 linked thereto. In step S750, the vehicle control signal is input so as to drive the vehicle based on the outputted information); and
(S755 in Fig. 6, [0076]-[0077], the vehicle control signal is transmitted to the vehicle 100).

Regarding claims 16 and 17, please see the rejection above with respect to claim 1, which is commensurate in scope to claims 16 and 17, with claim 1 being drawn to a method, claim 16 being drawn to a corresponding device, and claim 17 being drawn to a corresponding non-transitory computer-readable media. 

	Regarding claim 2, Park teaches wherein the at least one safety condition includes at least one of the following safety conditions: 
	(i) presence of a predetermined safety integrity level or automotive safety integrity level of at least the motor vehicle and an infrastructure including a communication path and/or communications components, for controlling a motor vehicle remotely, 
	(ii) presence of a maximum latency time of a communication between the motor vehicle and a remote control device for controlling the motor vehicle remotely based on the remote control signals, 
	(iii) presence of a predetermined computer protection level of a device for executing the method steps,
	 (iv) presence of predetermined components and/or algorithms and/or communication options, which are used for executing the method steps,
	 (v) presence of redundancy and/or diversity in predetermined components and/or algorithms and/or communication options, which are used for executing the method steps, 

	(vii) presence of predetermined quality criteria of the predetermined components and/or algorithms and/or communication options ([0047]-[0049] the communication status), 
	(viii) presence of a plan, which includes measures for reducing faults and/or measures in response to failures of predetermined components and/or algorithms and/or communication options and/or measures for incorrect analyses and/or measures in response to incorrect interpretations; presence of one or more fallback scenarios, 
	(ix) presence of a predetermined function, 
	(x) presence of a predetermined traffic situation, 
	(xi) presence of predetermined weather,
	 (xii) presence of a maximum possible time for a specific performance or execution of one method step or a plurality of method steps, 
	(xiii) presence of a test result, that elements or functions, which are used for executing the method, are presently functioning correctly.

	Regarding claim 3, Park teaches wherein the remote control signals are generated only when the at least one safety condition is satisfied ([0049] When the communication signal strength is less than the predetermined level in communicating with the remote control device, the autonomous driving unit (153) issues an alarm on the communication signal strength to the vehicle passenger and the remote control platform, and controls the vehicle in an autonomous driving mode, or moves and stops the vehicle with urgency to the nearest safety zone via a remote control by the chauffeur service driver under communication caution condition where the communication signal strength is less than the predetermined level. If communication between the vehicle and the remote control device is completely lost, it makes the vehicle to be driven autonomously and stopped at the nearest safety zone; S763 and S764 in Fig. 7, [0079] If the received control signal strength is greater than or equal to the specific value, the process proceeds to step S764 to control the vehicle remotely through the control signal).

	Regarding claim 4, Park teaches wherein the check as to whether the at least one safety condition is satisfied, is carried out prior to and/or after and/or during one or more predetermined method steps ([0049] checking whether the communication signal strength is less than the predetermined level prior to remotely control the vehicle; [0079] If the received control signal strength is greater than or equal to the specific value, the process proceeds to step S764 to control the vehicle remotely through the control signal).
	Regarding claim 5, Park teaches wherein after the outputting of the remote control signals, remote control of the motor vehicle is tested based on the output remote control signals in order to detect a fault ([0073]-[0079]), and wherein, in response to the detection of a fault, the remote control is interrupted, or emergency remote control signals for controlling the motor vehicle remotely in an emergency are generated and output ([0049] When the communication signal strength is less than the predetermined level in communicating with the remote control device, the autonomous driving unit (153) issues an alarm on the communication signal strength to the vehicle passenger and the remote control platform, and controls the vehicle in an autonomous driving mode, or moves and stops the vehicle with urgency to the nearest safety zone via a remote control; [0079] If the received signal strength is less than the specific value, the process proceeds to step S763 to allow the vehicle to perform autonomous driving or to make the vehicle to stop on a safe road ).
	Regarding claim 6, Park teaches wherein the testing of the remote control includes the check as to whether the at least one safety condition is satisfied ([0079] If the received control signal strength is greater than or equal to the specific value, the process proceeds to step S764 to control the vehicle remotely through the control signal) , and wherein the fault is determined when it is determined that the at least one safety condition is not satisfied ([0079] If the received signal strength is less than the specific value, the process proceeds to step S763 to allow the vehicle to perform autonomous driving or to make the vehicle to stop on a safe road).

	Regarding claim 7, Park teaches wherein the testing of the remote control includes a check as to whether a result to be achieved by the remote control is achieved, and wherein a fault is determined when a result of the check as to whether a result to be achieved by the remote control is achieved which indicates that the result to be achieved by the remote control has not been achieved (S760 in Fig. 6 and S763 and S764 in Fig. 7, [0079]).

	Regarding claim 8, Park teaches wherein further remote control signals for controlling the motor vehicle remotely based on the result to be achieved are generated and outputted in order to achieve the result, and wherein the motor vehicle is controlled remotely based on the further remote control signals (S760- S770 in Fig. 6; [0077] and S763 and S764 in Fig. 7, [0079]).

( [0047]-[0049], S760- S770 in Fig. 6; [0077] and S763 and S764 in Fig. 7, [0079]).

	Regarding claim 10, Park teaches wherein the check as to whether the at least one safety condition is satisfied, includes a check as to whether the at least one safety condition is satisfied at a predetermined time (check the strength of communication signal (S760-S764 in Fig. 7) before S765, the received vehicle control signal is transmitted to the ECU so that the vehicle can be remotely driven, [0077]). 
	Regarding claim 12, Park teaches wherein one or more method steps are executed inside the motor vehicle, and/or one or more of the method steps are executed outside of the motor vehicle in an infrastructure (Fig. 6 shows that some steps are executed at a vehicle remote control device 200 of a remote control platform; [0032] The vehicle remote control device 200 remotely drives a linked vehicle. Fig. 6 also shows some steps are executed at the vehicle 100).
	Regarding claim 13, Park teaches wherein one or more of the method steps are executed outside of the motor vehicle in a cloud infrastructure ([0032]-[0033] A remote control platform according to an embodiment may include at least one vehicle control device 200 and a management server. The vehicle remote control device 200 remotely drives a linked vehicle, and the management server monitors matching of the vehicle and the vehicle remote control device, communication conditions, and operation time of each vehicle remote control device, etc.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	
	Regarding claim 11, Park teaches receiving situation signals which represent a situation in which the motor vehicle finds itself ([0047]-[0049] communication signal strength is below a predetermined level); assigning the situation in which the motor vehicle finds itself to one of the predetermined situation ([0047]-[0049], communication signal strength is below a predetermined level ); wherein the remote control signals are generated based on the requirement for controlling a motor vehicle remotely corresponding to the one predefined situation (S755 and S760-S770 in Fig. 6, [0076]-[0077], the vehicle control signal is transmitted to the vehicle 100, [0079]). Park does not explicitly teach but Ullrich teaches receiving table signals which represent a table that affixes predetermined situations to predetermined requirements for controlling a motor vehicle remotely ([0007] and [0025] Events can include a variety of situations including a passenger pushing a passenger assistance button, a passenger pushing an emergency stop button, and deadlock situations. Deadlock situations can occur when the autonomous vehicle software analysis reaches a threshold uncertainty level or a threshold risk level, or when there is a failure of autonomous control. A deadlock situation can also occur when the programming or program execution of the autonomous vehicles navigation system freezes, is unable to determine navigational steps or otherwise quits working. The threshold risk level and the threshold uncertainty level can be part of the programming of the autonomous vehicle; there may be a situation involving pedestrians in the roadway having unpredictable behavior. An event may also be triggered by a pedestrian or bicyclist getting too close to the autonomous vehicle or approaching at a high rate of speed; when the automatic guidance sensors of the autonomous vehicles are somehow compromised (e.g. the radar equipment stops working, or debris, fog, rain, snow or other weather conditions are signaling that the sensory equipment cannot be relied upon)).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, remotely controlling a vehicle, as taught by Park, predetermined requirements for controlling a vehicle remotely, as taught by Ullrich, as Park and Ullrich are directed to remotely controlling a vehicle (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using predetermined requirements for controlling a vehicle remotely and predictably applied it to improve Cost-efficiency of Park ([0004] Ullrich).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being obvious over by Park (US 20180074490 A1) in view of Kim (US 20200074061 A1).
	
	Regarding claim 14, Park does not explicitly teach but Kim teaches wherein the method steps are documented in a blockchain ([0288]-[0291]).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, vehicle control, as taught by Park, user authentication in autonomous driving, as taught by Kim, as Park and Kim are directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using user authentication in autonomous driving and predictably applied it to improve security ([0260]-[0262] Kim) of Park.
	
 [0041] and Fig. 21A, encrypted data blocks and transmission procedure between the vehicle and the infra apparatus in an autonomous driving system). 
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, vehicle control, as taught by Park, user authentication in autonomous driving, as taught by Kim, as Park and Kim are directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using user authentication in autonomous driving and predictably applied it to improve security ([0260]-[0262] Kim) of Park.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/J.W./         Examiner, Art Unit 3666  	

/ANNE MARIE ANTONUCCI/         Supervisory Patent Examiner, Art Unit 3666